Citation Nr: 1714014	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  07-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Subsequently, jurisdiction to the Veteran's claims were transferred to the RO in St. Paul, Minnesota.  The Board remanded these claims for development in August 2013.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the claim for service connection for headaches, the Board finds that the opinions obtained by the RO on the last remand are incomplete, and remand is required to obtain additional opinion for the VA to fulfill the duty to assist the Veteran. 

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board finds that the opinions for secondary service connection specifically request by the Board previous remand are incomplete and require addendum rationales.  Specifically, with regard to the claim that the headaches are caused or aggravated by service-connected depression, that component of the claim was not adequately addressed as there is a positive nexus opinion from a private treatment neurologist Dr. B. L., that found that the Veteran's depression contributed to headaches.  In the rationale provided by a VA examiner, in an October 2015 opinion, the examiner while admitting a connection between depression and headaches, dismissed any plausibility of a nexus in the Veteran's case, as there was insufficient evidence of an increase in symptoms, or even continued chronic headaches.  The Board finds that not only did the examiner not provide a sufficient rationale with regard to establishing a baseline for headaches, and in turn justifying the statement with regard to the lack of aggravation, the examiner also did not directly reconcile that conclusion with the positive opinion provided by Dr. B. L.  Additionally, the examiner did not reconcile the finding of a lack of aggravation, with those assertions from the Veteran that the headaches had become worse.  Therefore, the Board finds that the October 2015 opinion is incomplete for adjudication, and that an addendum opinion must be obtained. 

Furthermore, the Board notes that in the previous remand requests, the RO was asked to obtain medical opinions with regard to the etiology of the claimed headaches disability, and address whether that condition was secondary to his service-connected disabilities.  The RO obtained separate opinions with regard to secondary service connection, that addressed any relation, both causation and aggravation, between the headaches and tinnitus, depression, and knee disabilities.  However, the RO also obtained an examination with regard to the Veteran's service-connected hypertension.  That examiner did not provide any findings regarding a nexus between headaches and hypertension.  The Board finds that the examiner's failure to address that issue of possible etiology makes the examination incomplete, and remand is necessary to obtain such opinion. 

While the Board recognizes that in the previous remand requests, the RO was not specifically directed to obtain an opinion with regard to an etiological relationship between headaches and hypertension, the Board notes that even if the VA is not obligated to provide an examination, when VA provide an examination, the examination must be adequate.

With regard to the claim for TDIU, as the claim for service connection for headaches is being remanded for additional development, the outcome of that claim could be a direct bearing on the Veteran's claim for TDIU.  The Board notes that in a November 2015 VA examination, the examiner noted that the Veteran's headache/migraines had a severe functional impact on his ability to perform his job, affecting concentration and increasing absenteeism.  Therefore, the Board finds that the claim for service connection for a headache disability is inextricably intertwined with any analysis of the Veteran's claim for a TDIU.  Accordingly, since that claim is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of that other claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In addition, the Board finds that an additional medical opinion is required for the VA to fulfill its duty to the Veteran to develop the claim.  The Veteran's claim was last remanded by the Board to obtain an examination that assessed the Veteran's ability to obtain or sustain substantially gainful employment, in light of his service-connected disabilities.  While the RO obtained opinions with regard to the functional effect of each of the Veteran's service-connected disabilities, the opinion for each disability was essentially a separate analysis.  No opinion offered consideration of the combined effect of the all the Veteran's service-connected disabilities on employability.  Therefore, the Board finds that the opinions of record are incomplete in providing an adequate disability picture of the combined functional effect of the service-connected disabilities.  Consequently, the Board finds that additional opinion remains is needed, and that a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for TDIU.  Allow him another opportunity to respond with the appropriate evidence, such as a completed VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's electronic claims file.  If no records are available, the claims folder must indicate that fact and the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Then, schedule the Veteran for a VA examination with a medical doctor.  The examiner must provide an opinion with regard to the etiology of any headaches disability, and whether it is at least as likely as not related to the Veteran's active service or is caused or aggravated by service-connected disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to provide an opinion and rationale for the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that any headache disability had its onset in service or is otherwise related to service?

(b)  Is it at least as likely as not (50 percent probability or greater) that any headache disability was caused by any service-connected disabilities?

(c)  Is it at least as likely as not (50 percent probability or greater) that any headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disabilities?  The examiner should specifically consider the effects of the service-connected depressive disorder, right and left tibia fracture residuals, tinnitus, hypertension, left ear hearing loss, and right knee disability, and the combined effects of all of the service-connected disabilities and any medications used to treat the service-connected disabilities.  If the examiner determines no aggravation of headaches exists to constitute a finding of service connection, the examiner should specifically cite the evidence and rationale for a finding that no aggravation can be found. 

(d)  The examiner must reconcile any opinion with the examinations and opinions already of record, with specific regard to addressing the positive nexus opinion from the Dr. B. L. between the service-connected depression and headaches. 

4.  Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, to specifically address whether the combined effects of the service-connected disabilities make him unable to obtain or maintain substantially gainful employment.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, whether individually or combined.  The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


